DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 12 have been cancelled.

Election/Restrictions
Applicant’s election of the species FGF10 protein in the reply filed on 4/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The claims have been amended to be directed to the elected species.

Specification
The substitute specification filed 4/21/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because it appears to introduce new matter into the specification.
Pages 17 and 21 have had sequence identifiers introduced.  It appears that some of the sequences are in the forward (5’ to 3’) direction and others are the reverse (3’ to 5’) direction.  See for example SEQ ID NO: 11 (ANF-F, forward) and SEQ ID NO: 12 (ANF-R, reverse).
However, SEQ ID NO: 12 in the sequence listing is in the 5’ to 3’ direction (cctcatcttc taccggcatc).  This appears to be incorrect. 
Applicant is requested to make clear in the specification the direction of each sequence on pages 17 and 21 and verify that the SEQ ID NOS. referenced correspond to the sequence listing.  The default direction in the sequence listing is 5’ to 3’.
Applicant is requested to verify that all of the primers on page 14 (and as reflected in the sequence listing) are in the 5’ to 3’ direction (see page 14, line 10), particularly for those that appear to correspond to reverse primer sequences.

The sequence listing submitted 5/14/2020 is also objected to as introducing new matter for the same reasons.

The disclosure is objected to because of the following informalities:
Applicant is also advised that the subparts of Figures 4 and 13 have not been referenced in the Brief Description of the Drawings.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  The claim recites “treating a heart disease to a subject” where it appears that “treating a heart disease in a subject” may have been intended.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing cardiomyocyte proliferation, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification defines the term “treatment” as referring to any regimen that can benefit an animal, in particular a mammal, more particularly a human subject, and includes curative, alleviation or prophylactic effects as well as reducing the risk of developing a particular heart disease.
Claim 9 includes treating any heart disease.  The claims do not require any particular therapeutic effect.  While the specification points to particular heart conditions such as myocardial infarction, heart disease is also considered to include diverse conditions such as heart infections (for example, endocarditis) and tumors in the heart.  There is no evidence that administration of FGF-10 ameliorates or treats bacterial, viral, fungal, or parasitic infections of the heart. There is no evidence that administration of FGF-10 cures tumors of the heart.  There is no evidence of record nor reason to believe that administration of an FGF-10 protein would prevent or cure all heart diseases.  There is no evidence of record nor reason to believe that administration of an FGF-10 would reduce the risk of developing all heart diseases, particularly myocardial infarction, ischemic heart disease, heart fibrosis or heart inflammation.  The scope of the claims is not enabled.
It is suggested that the claims be amended to recite treating a particular condition (e.g. myocardial infarction) where a particular therapeutic effect is achieved (e.g. proliferation of cardiomyocytes).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alderson et al. (U.S. Patent Application Publication 2005/0019824).
Alderson et al. discloses administering FGF-10 proteins to treat or prevent heart attacks (myocardial infarction) and cardiovascular disorders including congenital heart defects and cardiomyopathy.  See at least paragraphs [0416 and 0427-0434].  The FGF-10 polypeptides can be administered by any method known in the art including by oral pharmaceutical formulations, direct needle injection at the delivery site, and intravenous injection.  See at least paragraphs [0442 and 0686].  Cardiac muscle can be regenerated.  See at least paragraphs [0475-0476].  The FGF-10 can be administered daily.  See at least paragraphs [0685 and 0718].  See also paragraph [0030], SEQ ID NO: 2, claims 11 and 18, and Figures 1A-B.
 Daily administration to treat or prevent myocardial infarction is considered to meet the limitations of claims 15 and 16.  The subject in need of the treatment is being provided medical care for a heart disease such as myocardial infarction.  Daily administration can be considered as both acute and chronic administration.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Larsen et al. (U.S. Patent Application Publication 2005/0261189) discloses that FGF-10 is an agent that promotes cardiomyocyte proliferation.  See at least paragraph [0012].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa